DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2021, 11/10/2021 and 05/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD FOR ENCODING AND DECODING TILES AND WAVEFRONT PARALLEL PROCESSING USING A SINGLE CORE AND APPARATUS USING SAME.
The abstract of the disclosure is objected to because it states the “number of substreams may be the same as the number of entry points.” However, the disclosure states “Option 1 – Mandating that if WPP is used, number of substreams must be maximum.” See 61/614,504, pg. 123 (emphasis added).  Correction is required.  See MPEP § 608.01(b).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 1-6, 6-9, respectively, of U.S. Patent No. 11,202,090 B2 in view of Coban et al., (U.S. Patent Application Publication No. 2012/0189049 A1). The instant application discloses all the limitations of the patent, as shown in the table below. Motion information is prediction information, so there is no patentable distinction between the limitations. However, the patent does not explicitly disclose performing deblocking filtering on the picture. Coban suggests performing deblocking filtering on the picture ([0125] video decoder 30 may apply a deblocking filter to remove blockiness artifacts from the reconstructed pixel values filter of a slice or picture.) and generating reconstructed samples based on the prediction samples ([0125] Reconstruction module 158 may use the residual data of a CU and the prediction data for the CU, i.e., either intra-prediction data or inter-prediction data, as applicable, to reconstruct pixel values for the CU and Fig. 2). Therefore, it would have been obvious at the time invention was filed to incorporate the video decoding apparatus/method/medium of the patent with the deblocking of Coban. The motivation would be toremove blockiness. Coban at [0125]. It would also have been obvious at the time to perform inverse decoder/encoder operations.


Instant Application 17/518,984
Patent 11,202,090 (16/886,400)
19. A video decoding method, by a video decoding apparatus, comprising:
receiving a bitstream including a slice header and substreams for a current slice segment;


obtaining entry point information for the substreams from the slice header; and 

reconstructing a picture by 
decoding the substreams based on the entry point information, wherein the reconstructing the picture includes:

deriving prediction information on a block of a current substream; 

deriving prediction samples for the block based on the prediction information; 






generating reconstructed samples for the picture based on the prediction samples; and

performing deblocking filtering on the picture, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.
1. A video decoding method, by a video decoding apparatus, comprising: 
receiving a bitstream including information on a slice header and information on substreams for a current slice segment; 

obtaining entry point information for the substreams from the slice header; and 


decoding the substreams based on the entry point information to reconstruct a picture, wherein decoding the substreams includes: 

deriving prediction information on a block of a current substream; 

deriving motion information for the block based on the prediction information; 

deriving prediction samples on the block based on the motion information for the block; and 


generating reconstructed samples to generate the reconstructed picture based on the prediction samples, 


wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, 
wherein the number of the substreams is derived based on the number information in the slice header, 
wherein the substreams are substreams for wavefront parallel processing (WPP).
20. The video decoding method of claim 19, wherein the substreams are substreams for wavefront parallel processing (WPP).
Claim 1
21. The video decoding method of claim 19, 
wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
2. The video decoding method of claim 1,
wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
22. The video decoding method of claim 19, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
3. The video decoding method of claim 1, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n−1)-th substream is complete.
23. The video decoding method of claim 19, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
4. The video decoding method of claim 1, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
24. The video decoding method of claim 19, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
5. The video decoding method of claim 1, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
25. A video encoding method, by a video encoding apparatus, comprising: 
encoding substreams for a current slice segment in a picture; and generating a bitstream including information on a slice header and information on substreams for the current slice segment, wherein encoding the substreams includes: 
deriving prediction information for a block of a current substream;
deriving prediction samples for the block based on the prediction information;

generating reconstructed samples based on the prediction samples;
performing deblocking filtering on a reconstructed picture including the reconstructed samples; and
encoding the prediction information for the block, 
wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header

6. A video encoding method, by a video encoding apparatus, comprising: 
encoding substreams for a current slice segment in a picture; and generating a bitstream including information on a slice header and information on substreams for the current slice segment, wherein encoding the substreams includes: 
deriving motion information for a block of a current substream; 
deriving prediction samples on the block based on the motion information for the block; and 





encoding prediction information on the motion information, 
wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, 
wherein the number of the substreams is derived based on the number information in the slice header, 
wherein the substreams are substreams for wavefront parallel processing (WPP).
26. The video encoding method of claim 25, wherein the substreams are substreams for wavefront parallel processing (WPP).
Claim 6
27. The video encoding method of claim 25, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.

7. The video encoding method of claim 6, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
28. The video encoding method of claim 25, wherein the number of the substreams is equal to the number of the entry point offsets plus one.

8. The video encoding method of claim 6, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
29. A non-transitory decoder-readable storage medium storing a bitstream generated by a method, the method comprising:
encoding substreams for a current slice segment in a picture; and

generating the bitstream including a slice header and the substreams for the current slice segment, wherein the encoding the substreams includes:

deriving prediction information for a block of a current substream;
deriving prediction samples for the block based on the prediction information;

generating reconstructed samples based on the prediction samples;
performing deblocking filtering on a reconstructed picture including the reconstructed samples; and
encoding the prediction information for the block, 
wherein the slice header includes entry point information for the substreams, wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.
9. A non-transitory decoder-readable storage medium storing a bitstream generated by a method, the method comprising: 
encoding substreams for a current slice segment in a picture; and 

generating the bitstream including information on a slice header and information on substreams for the current slice segment, wherein encoding the substreams includes:

deriving motion information for a block of a current substream; 
deriving prediction samples on the block based on the motion information for the block; and 





encoding prediction information on the motion information, 
wherein the slice header includes entry point information for the substreams, wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, 
wherein the number of the substreams is derived based on the number information in the slice header, 
wherein the substreams are substreams for wavefront parallel processing (WPP).


Claims 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 5, 2-4, 11, 1, 10, 9, 12, 1 respectively, of U.S. Patent No. 9,955,178 B2 in view of Coban et al., (U.S. Patent Application Publication No. 2012/0189049 A1). The instant application discloses all the limitations of the patent, as shown in the table below. Motion information is prediction information, so there is no patentable distinction between the limitations. However, the patent does not explicitly disclose performing deblocking filtering on the picture. Coban suggests performing deblocking filtering on the picture ([0125] video decoder 30 may apply a deblocking filter to remove blockiness artifacts from the reconstructed pixel values filter of a slice or picture.) and generating reconstructed samples based on the prediction samples ([0125] Reconstruction module 158 may use the residual data of a CU and the prediction data for the CU, i.e., either intra-prediction data or inter-prediction data, as applicable, to reconstruct pixel values for the CU and Fig. 2); and a non-transitory decoder-readable storage medium ([0031] storage system 32 may store the encoded video data for later access by destination device 14 or other devices and [0136] The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art.). Therefore, it would have been obvious at the time invention was filed to incorporate the video decoding apparatus/method/medium of the patent with the deblocking of Coban. The motivation would be to remove blockiness. Coban at [0125]. It would also have been obvious at the time to perform inverse decoder/encoder operations and a decoder-readable medium.

Instant Application 17/518,984
Patent 9,955,178 B2 (14/387,002)
19. A video decoding method, by a video decoding apparatus, comprising:
receiving a bitstream including a slice header and substreams for a current slice segment; 

obtaining entry point information for the substreams from the slice header; and 

reconstructing a picture by decoding 
the substreams based on the entry point information, wherein the reconstructing the picture includes:

deriving prediction information on a block of a current substream; 

deriving prediction samples for the block based on the prediction information; 

generating reconstructed samples for the picture based on the prediction samples; and

performing deblocking filtering on the picture, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.
1.  A video decoding method, comprising: 

receiving, by a decoding apparatus, a bitstream including a slice header and substreams for a current slice segment;  obtaining, by the decoding apparatus, entry point information for the substreams from the slice header;  and 
decoding, by the decoding apparatus, 
the substreams based on the entry point information to reconstruct a picture;  

wherein decoding the substreams includes: 
deriving prediction information on a block of a current substream;  

deriving prediction samples on the block based on the prediction information; and 

generating reconstructed samples to reconstruct the picture based on the prediction samples, 


wherein the picture consist of multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and 
wherein the number of the substreams is derived based on the number information in the slice header.
20. The video decoding method of claim 19, wherein the substreams are substreams for wavefront parallel processing (WPP).
5.  The method of claim 1, 
wherein the substreams are substreams for wavefront parallel processing (WPP).
21. The video decoding method of claim 19, wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
2.  The method of claim 1, 
wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
22. The video decoding method of claim 19, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
3.  The method of claim 1, 
wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
23. The video decoding method of claim 19, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
4.  The method of claim 1, 
wherein an entry point indicates a first bit of a corresponding substream, wherein the entry point information specifies a number of bytes between two entry points.
24. The video decoding method of claim 19, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
11.  The method of claim 1, 
wherein the number of the substreams is equal to the number of the entry point offsets plus one.
25. A video encoding method, by a video encoding apparatus, comprising: 

encoding substreams for a current slice segment in a picture; and 

generating a bitstream including information on a slice header and information on substreams for the current slice segment, wherein encoding the substreams includes: 



deriving prediction information for a block of a current substream;
deriving prediction samples for the block based on the prediction information;
generating reconstructed samples based on the prediction samples;

performing deblocking filtering on a reconstructed picture including the reconstructed samples; and
encoding the prediction information for the block, 
wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), 
wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.
1.  A video decoding method, comprising: 

receiving, by a decoding apparatus, a bitstream including a slice header and substreams for a current slice segment;  
obtaining, by the decoding apparatus, entry point information for the substreams from the slice header; and 
decoding, by the decoding apparatus, the substreams based on the entry point information to reconstruct a picture;  
wherein decoding the substreams includes: 
deriving prediction information on a block of a current substream;  
deriving prediction samples on the block based on the prediction information;  and 
generating reconstructed samples to reconstruct the picture based on the prediction samples, 






entry point information for the substreams from the slice header
wherein the picture consist of multiple largest coding units (LCUs), 
wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and 
wherein the number of the substreams is derived based on the number information in the slice header.
26. The video encoding method of claim 25, wherein the substreams are substreams for wavefront parallel processing (WPP).
10.  The apparatus of claim 6, 
wherein the substreams are substreams for wavefront parallel processing (WPP).

27. The video encoding method of claim 25, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.

9.  The apparatus of claim 6, 
wherein an entry point indicates a first bit of a corresponding substream, wherein the entry point information specifies a number of bytes between two entry points.
28. The video encoding method of claim 25, wherein the number of the substreams is equal to the number of the entry point offsets plus one.

12.  The apparatus of claim 6, 
wherein the number of the substreams is equal to the number of the entry point offsets plus one.
29. A non-transitory decoder-readable storage medium storing a bitstream generated by a method, the method comprising:

encoding substreams for a current slice segment in a picture; and

generating the bitstream including a slice header and the substreams for the current slice segment, wherein the encoding the substreams includes:






deriving prediction information for a block of a current substream;
deriving prediction samples for the block based on the prediction information;
generating reconstructed samples based on the prediction samples;

performing deblocking filtering on a reconstructed picture including the reconstructed samples; and
encoding the prediction information for the block, wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.
1.  A video decoding method, comprising: 




receiving, by a decoding apparatus, a bitstream including a slice header and substreams for a current slice segment;  
obtaining, by the decoding apparatus, entry point information for the substreams from the slice header;  and 
decoding, by the decoding apparatus, the substreams based on the entry point information to reconstruct a picture;  



wherein decoding the substreams includes: 
deriving prediction information on a block of a current substream;  
deriving prediction samples on the block based on the prediction information;  and 
generating reconstructed samples to reconstruct the picture based on the prediction samples, 






wherein the picture consist of multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and 
wherein the number of the substreams is derived based on the number information in the slice header.


Claims 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 5, 2-4, 6-7, 9, 8, 10-11 of U.S. Patent No. 10,708,610 B2. The instant application discloses all the limitations of the patent, as shown in the table below. The only difference is the patent explicitly claims residual information. It would have been obvious at the time to perform inverse decoder/encoder operations

Instant Application 17/518,984
Patent No. 10,708,610 B2 (16/245,778)
19. A video decoding method, by a video decoding apparatus, comprising:
receiving a bitstream including a slice header and substreams for a current slice segment; 

obtaining entry point information for the substreams from the slice header; and 

reconstructing a picture by decoding 
the substreams based on the entry point information, wherein the reconstructing the picture includes:

deriving prediction information 

on a block of a current substream; 

deriving prediction samples for the block based on the prediction information; 


generating reconstructed samples for the picture based on the prediction samples; and


performing deblocking filtering on the picture, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.
1.  A video decoding method, by a video decoding apparatus, comprising: 
receiving a bitstream including information on a slice header and information on substreams for a current slice segment;  
obtaining entry point information for the substreams from the slice header;  and 

decoding the substreams based on the entry point information to reconstruct a picture, 
wherein decoding the substreams includes: 


deriving prediction information 
and residual information 
on a block of a current substream;  

deriving prediction samples on the block based on the prediction information;  
deriving residual samples on the block 
based on the residual information;  
generating reconstructed samples to generate the reconstructed picture based on the prediction samples and the residual samples;  and 
performing deblocking filtering on the reconstructed picture, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and 
wherein the number of the substreams is derived based on the number information in the slice header.
20. The video decoding method of claim 19, wherein the substreams are substreams for wavefront parallel processing (WPP).
5.  The video decoding method of claim 1, wherein the substreams are substreams for wavefront parallel processing (WPP).
21. The video decoding method of claim 19, wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
2.  The video decoding method of claim 1, wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
22. The video decoding method of claim 19, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
3.  The video decoding method of claim 1, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
23. The video decoding method of claim 19, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
4.  The video decoding method of claim 1, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points. 
24. The video decoding method of claim 19, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
6.  The video decoding method of claim 1, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
25. A video encoding method, by a video encoding apparatus, comprising: 
encoding substreams for a current slice segment in a picture; and generating a bitstream including information on a slice header and information on substreams for the current slice segment, 
wherein encoding the substreams includes: 
deriving prediction information for a block of a current substream;
deriving prediction samples for the block based on the prediction information;

generating reconstructed samples based on the prediction samples;
performing deblocking filtering on a reconstructed picture including the reconstructed samples; and
encoding the prediction information for the block, 
wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header

7.  A video encoding method, by a video encoding apparatus, comprising: 
encoding substreams for a current slice segment in a picture; and generating a bitstream including information on a slice header and information on substreams for the current slice segment, 













wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and 
wherein the number of the substreams is derived based on the number information in the slice header.
26. The video encoding method of claim 25, wherein the substreams are substreams for wavefront parallel processing (WPP).
9.  The video encoding method of claim 7, wherein the substreams are substreams for wavefront parallel processing (WPP).
27. The video encoding method of claim 25, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.

8.  The video encoding method of claim 7, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
28. The video encoding method of claim 25, wherein the number of the substreams is equal to the number of the entry point offsets plus one.

10.  The video encoding method of claim 7, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
29. A non-transitory decoder-readable storage medium storing a bitstream generated by a method, the method comprising:
encoding substreams for a current slice segment in a picture; and

generating the bitstream including a slice header and the substreams for the current slice segment, wherein the encoding the substreams includes:





deriving prediction information for a block of a current substream;

deriving prediction samples for the block based on the prediction information;



generating reconstructed samples based on the prediction samples;


performing deblocking filtering on a reconstructed picture including the reconstructed samples; and
encoding the prediction information for the block, 
wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.
11.  A non-transitory decoder-readable storage medium storing a bitstream comprising a decoder executable program, the decoder executable program, when executed, causing a decoder to perform the following steps: 
obtaining entry point information for substreams from a slice header, 
wherein the bitstream includes information on the slice header and information on the substreams for a current slice segment; and

decoding the substreams based on the entry point information to reconstruct a picture, wherein decoding the substreams includes: 
deriving prediction information and residual information on a block of a current substream;  
deriving prediction samples on the block 
based on the prediction information;  
deriving residual samples on the block, wherein the residual samples are derived based on the residual information;  
generating reconstructed samples to generate the reconstructed picture based on the prediction samples and the residual samples;  and 
performing deblocking filtering on the reconstructed picture, 



obtaining entry point information for substreams from a slice header
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, 
wherein the entry point information includes number information indicating a number of entry point offsets, and 
wherein the number of the substreams is derived based on the number information in the slice header. 



Claims 19-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1, 5, 2-4, 6-7, 9, 8, and 11, respectively of U.S. Patent No. 10,218,993 B2 in view of Coban et al., (U.S. Patent Application Publication No. 2012/0189049 A1). The instant application discloses all the limitations of the patent, as shown in the table below. However, the patent does not explicitly disclose performing deblocking filtering on the picture. Coban suggests performing deblocking filtering on the picture ([0125] video decoder 30 may apply a deblocking filter to remove blockiness artifacts from the reconstructed pixel values filter of a slice or picture.) and generating reconstructed samples based on the prediction samples ([0125] Reconstruction module 158 may use the residual data of a CU and the prediction data for the CU, i.e., either intra-prediction data or inter-prediction data, as applicable, to reconstruct pixel values for the CU and Fig. 2). Therefore, it would have been obvious at the time invention was filed to incorporate the video decoding apparatus/method/medium of the patent with the deblocking of Coban. The motivation would be toremove blockiness. Coban at [0125]. It would also have been obvious at the time to perform decoder method in apparatus form operations.

Instant Application 17/518,984
Patent 10,218,993 B2 (15/925,169)
19. A video decoding method, by a video decoding apparatus, comprising:

receiving a bitstream including a slice header and substreams for a current slice segment; 

obtaining entry point information for the substreams from the slice header; and 

reconstructing a picture by decoding 
the substreams based on the entry point information, wherein the reconstructing the picture includes:




deriving prediction information on a block of a current substream; 

deriving prediction samples for the block based on the prediction information; 





generating reconstructed samples for the picture based on the prediction samples; and



performing deblocking filtering on the picture, 

wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.
1.  A video decoding apparatus, comprising: a decoder configured to 
receive a bitstream including information on a slice header and information on substreams for a current slice segment, to 
obtain entry point information for the substreams from the slice header, and to 

decode the substreams based on the entry point information to reconstruct a picture;  


a memory configured to store the reconstructed picture, wherein the decoder comprises: 
an entropy decoding module configured to 
derive prediction information and residual information on a block of a current substream; 
a prediction module configured to 
derive prediction samples on the block based on the prediction information;  
an inverse transform module configured to derive residual samples on the block, wherein the residual samples are derived based on the residual information;  

a reconstructed block generating unit configured to generate reconstructed 
samples to generate the reconstructed picture based on the prediction samples and the residual samples, 



wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and 
wherein the number of the substreams is derived based on the number information in the slice header.
20. The video decoding method of claim 19, wherein the substreams are substreams for wavefront parallel processing (WPP).
5.  The video decoding apparatus of claim 1, wherein the substreams are substreams for wavefront parallel processing (WPP).
21. The video decoding method of claim 19, wherein the decoding is initiated by performing decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
2.  The video decoding apparatus of claim 1, wherein the decoder initiates decoding on a first LCU of the current substream based on context information on a second LCU of a previous substream after decoding on the second LCU of the previous substream is complete.
22. The video decoding method of claim 19, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
3.  The video decoding apparatus of claim 1, wherein decoding on a n-th substream is initiated after decoding on a first two LCUs of (n-1)-th substream is complete.
23. The video decoding method of claim 19, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
4.  The video decoding apparatus of claim 1, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
24. The video decoding method of claim 19, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
  6.  The video decoding apparatus of claim 1, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
25. A video encoding method, by a video encoding apparatus, comprising: 
encoding substreams for a current slice segment in a picture; and generating a bitstream including information on a slice header and information on substreams for the current slice segment, wherein encoding the substreams includes: 
deriving prediction information for a block of a current substream;
deriving prediction samples for the block based on the prediction information;

generating reconstructed samples based on the prediction samples;
performing deblocking filtering on a reconstructed picture including the reconstructed samples; and
encoding the prediction information for the block, 
wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.

7.  A video encoding apparatus, comprising: an encoder configured to
encode substreams for a current slice segment in a picture, and to 
generate a bitstream including information on a slice header and information on substreams for the current slice segment, 














wherein the slice header includes entry point 
information for the sub streams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and 
wherein the number of the substreams is derived based on the number information in the slice header.
26. The video encoding method of claim 25, wherein the substreams are substreams for wavefront parallel processing (WPP).
9.  The video encoding apparatus of claim 7, wherein the substreams are substreams for wavefront parallel processing (WPP).
27. The video encoding method of claim 25, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.

8.  The video encoding apparatus of claim 7, wherein an entry point indicates a first bit of a corresponding substream, wherein an entry point offset specifies a number of bytes between two entry points.
28. The video encoding method of claim 25, wherein the number of the substreams is equal to the number of the entry point offsets plus one.

10.  The video encoding apparatus of claim 7, wherein the number of the substreams is equal to the number of the entry point offsets plus one.
29. A non-transitory decoder-readable storage medium storing a bitstream generated by a method, the method comprising:
encoding substreams for a current slice segment in a picture; and

generating the bitstream including a slice header and the substreams for the current slice segment, wherein the encoding the substreams includes:





deriving prediction information for a block of a current substream;
deriving prediction samples for the block based on the prediction information;



generating reconstructed samples based on the prediction samples;

performing deblocking filtering on a reconstructed picture including the reconstructed samples; and
encoding the prediction information for the block, wherein the slice header includes entry point information for the substreams, 
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and
wherein the number of the substreams is derived based on the number information in the slice header.
11.  A non-transitory decoder-readable storage medium storing a bitstream comprising a decoder executable program, the decoder executable program, when executed, causing a decoder to perform the following steps: 
obtaining entry point information for substreams from a slice header, 
wherein the bitstream including information on the slice header and information on the substreams for a current slice segment, decoding the substreams based on the entry point information to reconstruct a picture;  
wherein decoding the substreams includes: deriving prediction information and residual information on a block of a current substream;  deriving prediction samples on the block based on the prediction information;  
deriving residual samples on the block, wherein the residual samples are derived based on the residual information;  
generating reconstructed samples to generate the reconstructed picture based on the prediction samples and the residual samples, 




obtaining entry point information for substreams from a slice header
wherein the picture includes multiple largest coding units (LCUs), wherein a number of the substreams is equal to a number of LCU rows in the current slice segment in the picture, wherein the entry point information includes number information indicating a number of entry point offsets, and 
wherein the number of the substreams is derived based on the number information in the slice header.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21-25, and 27-29 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without WPP, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The disclosure states “Option 1 – Mandating that if WPP is used, number of substreams must be maximum.” See 61/614,504, pg. 123 (emphasis added).  The claims do not mention a single core or WPP, except for claims 20, and 26, which renders the claims broader than the priority disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 29 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Coban (U.S. Patent Application Publication No. 2012/0189049 A1), [hereinafter Coban].

Regarding claim 29, Coban discloses a non-transitory decoder-readable medium storing a bitstream ([0136] The steps of a method or algorithm described in connection with the embodiments disclosed herein may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of storage medium known in the art.) Examiner notes there is no recitation of a processor or other element—merely data content, i.e., a bitstream.  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 29 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Misra US2013/0003830 A1 discloses LCU row within an entropy slice to allow parallel coding and [0221] these entropy coder initialization locations correspond to the start of a sub-stream, which is defined as a set of LCU rows. The default value for the "entropy_entry_point_flag" is "0".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/Alison Slater/Primary Examiner, Art Unit 2487